SY: w ili,

AQ 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects of to Permit Inspection of

UNITED STATES DISTRICT COURT

for the

Premises in acim Action

Eastem District of North C arolina

os oN Ree
Plaintiff

Vv.

Civil Action No. 6-21-CV-61-FL

————eartington gt alg

INFORMATION, OR OBJECTS

SUBPOENA TO PRODUCE DOCUMENTS,
N A CIVIL ACTION

OR TO PERMIT INSPECTION OF PREMISES I

To:

___ Katherine Anne Frye OC
7 OO : (Name of person to wham this subpoena is directed)

date, and place set forth below the following

copying, testing, or sampling of the

O Production: YOU ARE COMMANDED to produce at the time,
documents, electronically stored information, or objects, and to permit inspection,

material:
Your entire correspondence in any form (iniuding correspondence by your firm and including attachments) with any

employee of Yates McLamb & Weyher LLP (including but not limited to Ryan Shuirman, with any employee of a court (including but not
i ith Virgin with any employee of UNC or attorney an their behalf

li tlorneys.
‘Place: Date and Time:

Electronic production to
__Patrickicamphell2001@yahoo.com —______. —— 5/13/21 5:00pm ___
C1 Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party

may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 

 

 

LR

aE TSen ene Date and Time:

 

‘Place:

masa  ————— —

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: S-S- 202)

~ CLERK OF COURT
OR

Attorney's signature

Si ignature of Clerk or Deputy Clerk

 

The name, address, e-mai] address, and telephone number of the attorney representing (name of party)
Patrick Campbell, ProSe Ss Wh issues or requests this subpoena, are:
4602 Merendino St, Raleigh NC, 27606, patrickjcampbell2001 @yahoo.com, 312 560 4843
Notice to the person who issues or requests this sub
; pocna
If this subpoena commands the production of documents, electronically stored information, or tangible things or the

inspection of premises before trial, a notice and a copy of the subpoena must +a hi
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(aX4), REACT On eal arty ey BR coe Berane

Case 5:21-cv-00061-FL Document 42-6 Filed 05/13/21 Page1of3
    
 

; vil Action (Page 2)
88B (Rev. 02/14) Subpoena to Produce Documents, information, or Objects or to Permit Inspection of Premises in a Civil Action (Pag

Civil Action No,

PROOF OF SERVICE nll
(This section should not be filed with the court unless required by Fed. R. Civ, P. 42.

I received this subpoena for (name of individual and title, if any)
on (date)

=
——

© I served the subpoena by delivering a copy to the named person as follows:

So
———

on (date) oe

 

 

0 I retumed the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or ages Lie
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in

$

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

 

 

 

Date:
Server's signature
MAY 11 202)
Printed name and title 7
Server's address
Additional information regarding attempted service, etc.: GERALD M. BAKER, SHERIFF

Case 5:21-cv-00061-FL Document 42-6 Filed 05/13/21 Page 2 of 3 |
     

ic) Place of Compliance.

(J) For a Trial, Hearing, or Deposition. A subpoena may comman
erson oe oH _ ns ote only as follows: ad
(A) within miles of where the person resides, i
regularly ue ces business in person; or eee
(B) within the state where the person resides, i
yransacts business in person, if the person si iachiaalieitaad
@ isa party ora party's officer; or
(ii) is commanded to attend a trial and would not incur substantial
expense.

(2) For Other Discovery. A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and ‘

(B) inspection of premises at the premises to be inspected.

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sanctions, A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena. The court for the district where compliance is required must
enforce this duty and impose an appropriate sanclion—which may inc jude
lost earnings and reasonable attomey's fees—on a party or attorey who

fails to comply.

(2) Command to Produce Materials or Permit Inspection.

(A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objections. A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or atlorney designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all of the materials of to inspecting the premists—or to
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for

compliance or 14 days after the subpoena is served. If an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection.

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor @ party’s officer from
significant expense resulting from comp liance.

(3) Quashing or Modifying a Subpoena.
(A) When Required. On timely motion, the court for the district where

compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c);

(iii) requires disclosure of privileged or other protected matter, ifno
exception or waiver applies; or

(iv) subjects a person to undue burden.

(B) When Permitted. To protect a person subject to or affected by a
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research,
development, or commercial information; or

-of (Rev. 02/14) Subpoena to Produce Documen i ;
688 ( ts, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(ii) disclosing an unretained expert's opinion or information that does
not describe specific occurrences in dispute and results from the expert's
study that was not requested by a party.

(C) Specifying Conditions as an Alternative. In the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing oF
modifying a subpoena, order appearance or production under specifi
conditions if lhe serving party: ; —

(i) shows a substantial need for the testimony OF material that canno
otherwise met without undue hardship; and

(ii) ensures that the subpoenaed person will be reasonably compensated.
(c) Duties in Responding to @ Subpoena.

(1) Producing Documents or Electronically Stored Information These
procedures apply to producing documents or electronically st
information:

(A) Documenis. A person res| ing {oa subpoena to produce —
must produce them as they are kept in the ordinary course of business a
must organize spond to the calegories in the dem =

(B) Form for Producing Electronically Stored Information Not Specks ed.
If'a subpoena docs not specify a form for producing, a heals ~ _
ae | i aor or forms.

ich itt inarily mai \
w c) E Peoabe aly Stored Information Produced in Only One oa The
person responding need not produce the same electronically stor
information in more than one form.
(D) inaccessible Electronically Stored Information. The person .
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery OF for a protective
order, the n responding must show that the information 15 not
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the

ood cause, considering the limitations of Rule

westing party shows g! i
Wientat The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection. ; .
(A) Information Withheld. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection @s trial-preparalion

material must:

(i) expressly make the claim; and

(ii) describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) Information Produced. f information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. After being
notified, a party must promptly return, sequester, or destray the specified
information and any copies it has; must not us¢ or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified, and may promptly
eet the pegs tr) Psa? seal to the court for the district where
compliance is required for a determination of the claim. The n who
wees the information must preserve the information alee is

® Contempt.

¢ court for the district where compliance is required—and also, afier a

men is reine issuing court—may hold in contempt a person
o, having been served, fails without adequate excuse t

subpoena or an order related to it. = ee

 

 

 

po

For access to subpoena materials, see Fed. R. Civ. P. 45(a} Committee Note (2013).

 

 

 

Case 5:21-cv-00061-FL Document 42-6 Filed 05/13/21 Page 3 of 3
